EXHIBIT 99.2 ITEM 7. – MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS (“MD&A”) The following discussion should be read in conjunction with the Consolidated Financial Statements, related notes and other financial information appearing elsewhere in this report.In addition, see the “Safe Harbor Statement under the Private Securities Litigation Reform Act of 1995 Regarding Forward-Looking Information” caption below, as well as the “Risk Factors” previously discussed at Item 1A of the 2010 Form 10-K.All amounts disclosed herein relate to the Company’s continuing operations unless otherwise stated. Overview of 2010 and Consolidated Results of Operations Omnicare, Inc. (“Omnicare” or the “Company”) is a leading pharmaceutical services company.Omnicare is the nation’s largest provider of pharmaceuticals and related pharmacy and ancillary services to long-term healthcare institutions.Omnicare’s clients include primarily skilled nursing facilities (“SNFs”), assisted living facilities (“ALFs”), retirement centers, independent living communities, hospitals, hospice, and other healthcare settings and service providers.Omnicare is also a provider of specialty pharmaceutical products and support services.At December 31, 2010, Omnicare served long-term care facilities as well as chronic care and other settings comprising approximately 1,385,000 beds, including approximately 86,000 patients served by the patient assistance programs of its specialty pharmacy services business.The comparable number at December 31, 2009 was approximately 1,377,000 beds (including 68,000 patients served by patient assistance programs).Omnicare provides its long-term care pharmacy services in 47 states in the United States (“U.S.”), the District of Columbia and Canada at December 31, 2010.For further description of the Company’s business activities see the “Business” caption of Part I, Item 1, ofthe 2010 Form 10-K. The Company committed to a plan to divest of its Contract Research Services (“CRO Services”) business in the first quarter of 2011 as it determined that the CRO Services business is no longer a good strategic fit within the Company’s portfolio of assets.Also, in the second quarter of 2011, the Company divested its Tidewater Group Purchasing Organization (“Tidewater”).This MD&A and the Consolidated Financial Statements and related notes included in Exhibit 99.3 of this Filing, have been recast to present CRO Services and Tidewater as discontinued operations for all periods presented.Following the discontinuance of the operations of its CRO Services business, Omnicare operates in one segment, the Pharmacy Services Segment.The Company is currently evaluating its overall organizational structure and the related internal financial and operational reporting.It is anticipated that this review will be completed during the second half of 2011.Upon completion of this review, changes, if any, in internal financial reporting will be reflected in the Company’s periodic filings. The following summary table presents consolidated net sales and results of operations of Omnicare for each of the years ended December 31, 2010, 2009 and 2008 (in thousands, except per share amounts).The Company has disclosed in this MD&A, with the exception of EBITDA (discussed below), only those measures that are in accordance with U.S. Generally Accepted Accounting Principles (“GAAP”). 1 For the years ended December 31, 2010 (a) 2009 (a) 2008 (a) Net sales $ $ $ Gross profit Selling, general and administrative expenses Provision for doubtful accounts Investment income Interest expense ) ) ) Effective income tax rate % % % Income from continuing operations $ $ $ Income (loss) from discontinued operations ) ) Net income (loss) $ ) $ $ Earnings (loss) per common share data - Basic(b): Continuing operations $ $ $ Discontinued operations ) ) Net income (loss) $ ) $ $ Earnings (loss) per common share data - Diluted(b): Continuing operations $ $ $ Discontinued operations ) ) Net income (loss) $ ) $ $ EBITDA from continuing operations(c) $ $ $ (a) Certain amounts for all periods presented have been recast to present the Company's Contract Reaserch Services business ("CRO Services") and Tidewater Group Purchasing Organization ("Tidewater") as discontinued operations. See the "Description of Business and Summary of Significant Accounting Policies" note of the Notes to Consolidated Financial Statements in Exhibit 99.3 of this filing. (b) Earnings per share for continuing operations, discontinued operations and net income are reported independently for each amount presented.Accordingly, the sum of the individual amounts may not necessarily equal the separately calculated amounts for the corresponding period. (c) See Five-Year Summary of Selected Financial Data for a reconciliation of EBITDA to net cash flows from operating activities at Exhibit 99.1 of this Filing. 2010 vs. 2009 Net Sales For the year ended December 31, 2010, Omnicare dispensed approximately 120,880,000 prescriptions in comparison to approximately 123,855,000 prescriptions dispensed during the prior-year.Net sales for the year were favorably impacted by drug price inflation, acquisitions and growth in specialty pharmacy services.Partially offsetting these factors were lower prescription volumes due to a lower average number of beds served year-over-year, along with a shift in mix towards assisted living which generally has lower penetration rates than skilled nursing facilities, reduced utilization trends for certain drugs and a reduction in census in client facilities in certain areas; reductions in reimbursement coupled with competitive pricing issues; as well as the increased availability and utilization of generic drugs.While the Company is focused on reducing its costs to mitigate the impact of drug pricing and reimbursement issues, there can be no assurance that such issues or other pricing and reimbursement pressures will not adversely impact the Company. Gross Profit Gross profit as a percentage of total net sales was 22.2% for the year ended December 31, 2010, as compared with 23.9% in 2009.Gross profit was unfavorably affected in the 2010 period by certain of the aforementioned items that reduced net sales, primarily the reductions in reimbursement coupled with competitive pricing issues and reduced prescription volumes.Partially offsetting these factors were the increased availability and utilization of higher margin generic drugs, the favorable effect of drug price inflation and cost reduction and productivity improvement initiatives. Increased leverage in purchasing favorably impacts gross profit and is primarily derived through discounts, rebates and other price concessions (“Discounts”) relating to purchases from the Company’s suppliers and vendors.When recognizing the related receivables associated with these Discounts, Omnicare accounts for these Discounts as a reduction of cost of goods sold and inventories.The Company records its estimates of Discounts earned during the period on the accrual basis of accounting, giving proper consideration to whether those Discounts have been earned based on the terms of applicable arrangements, and to the levels of inventories remaining on-hand.Receivables related to Discounts are regularly adjusted based on the best available information, and to actual amounts as the applicable arrangements are settled and cash is received.The aggregate amount of these adjustments has not been significant to the Company’s operations. 2 Leveraging of fixed and variable overhead costs primarily relates to generating higher sales volumes from pharmacy facilities with no or limited increases in fixed costs (e.g., rent, depreciation, etc.) and negligible to moderate increases in variable costs (e.g., utilities, labor, etc.), as well as the elimination of pharmacies through the Company’s productivity and consolidation initiatives, further discussed below.The Company believes it will be able to continue to leverage fixed and variable overhead costs through both internal and acquired growth, including the continued integration of prior-period acquisitions. Government and other reimbursement formulas generally adjust to take into account drug price inflation or deflation.In order to enhance its gross profit margins, the Company strategically allocates its resources to those activities that will increase internal sales growth and favorably impact sales mix, or will lower costs.In addition, through the ongoing development of its pharmaceutical purchasing programs, the Company is able to obtain volume discounts and thereby manage its pharmaceutical costs. Selling, General and Administrative Expenses Omnicare’s consolidated selling, general and administrative (“operating”) expenses as a percentage of net sales amounted to 12.4% in 2010, representing a decrease from the 12.8% experienced in the prior-year period.Operating expenses for the year ended December 31, 2010 were favorably impacted largely by continued progress in the Company’s non-drug purchasing program and productivity improvements. Provision for Doubtful Accounts During the fourth quarter 2010, Omnicare implemented a Company-wide Reorganization Program.Among other changes, this program has resulted in numerous senior management and other organizational leadership changes, including a realignment of division presidents for its long term care pharmacy divisions and change in its Office of General Counsel.As a result of these activities and the performance of its year end closing process, the Company reassessed the allowance for doubtful accounts for facility receivables and concluded that an incremental charge of $48.5 million was necessary.The key factors leading to management’s change in estimate relate primarily to a decision in the fourth quarter of 2010 to implement a different strategic approach for the resolution of past due accounts which are disputed and/or currently in litigation.In particular, this new approach includes a heightened focus on settling outstanding accounts receivable disputes and the avoidance of protracted costly and often disruptive litigation with customers, where possible.As a result of this change in approach, the Company believes it will have reduced opportunity to monetize disputed receivables through litigation, increasing the risk of uncollectible accounts receivable. Investment Income Investment income for the year ended December 31, 2010 was modestly lower than the amount earned in the comparable prior-year period. Interest Expense Interest expense was higher in 2010 than the prior-year period primarily due to higher interest rates on certain components of the Company’s overall debt portfolio, a moderately higher overall outstanding debt balance at year end 2010 versus year end 2009, and certain debt redemption costs recorded in 2010.See additional information at the “Debt” note of the Notes to Consolidated Financial Statements. Effective Income Tax Rate The year-over-year change in the effective tax rate is largely due to certain non deductible expenses and a larger reduction of income tax expense in the 2009 versus 2010 periods relating to the reversal of certain unrecognized tax benefits for tax positions settled through the expiration of statutes of limitations.See further discussion at the “Income Taxes” note of the Notes to Consolidated Financial Statements. 3 2009 vs. 2008 Net Sales Net sales for the year were favorably impacted by drug price inflation, the increased use of certain higher acuity drugs, biologic agents and existing drugs with new therapeutic indications, and acquisitions, as well as growth in specialty pharmacy services.Partially offsetting these factors were the unfavorable sales impact of the increased availability and utilization of generic drugs, reductions in reimbursement and/or utilization for certain drugs as well as competitive pricing issues, a lower average number of beds served year-over-year, as well as a shift in mix towards assisted living. Gross Profit Gross profit as a percentage of total net sales was 23.9% for the year ended December 31, 2009, as compared with 24.6% in 2008.Gross profit was favorably impacted in the 2009 period largely due to the increased availability and utilization of higher margin generic drugs, purchasing improvements, the continued integration of acquisitions, productivity enhancements, and the favorable effect of drug price inflation.More than offsetting these factors were certain of the aforementioned items that reduced net sales, primarily the reductions in reimbursement and/or utilization for certain drugs, competitive pricing issues and the lower average number of beds served year-over-year. Selling, General and Administrative Expenses Omnicare’s operating expenses as a percentage of net sales amounted to 12.8% in 2009, representing a decrease from the 14.3% experienced in the prior-year.Operating expenses for the year ended December 31, 2009 were favorably impacted largely by continued progress in the Company’s productivity improvement initiatives, non-drug purchasing initiatives, reductions in employee benefit costs and the continued integration of prior-year acquisitions.These favorable items were partially offset by increased operating costs associated with recent acquisitions. Provision for Doubtful Accounts The reduction in the provision for doubtful accounts during the 2009 period relates largely to the improved overall accounts receivable position of the Company.Specifically, net accounts receivable of approximately $1,183 million at December 31, 2009 was $122 million lower than the December 31, 2008 balance of approximately $1,305 million.Further, accounts receivable days sales outstanding were approximately 74 and 79 at December 31, 2009 and 2008, respectively, representing a year-over-year reduction of 5 days. Investment Income Investment income for the year ended December 31, 2009 was modestly lower than the amount earned in the prior-year, primarily due to lower interest rates versus the prior-year. Interest Expense Interest expense was lower than the prior-year, primarily due to lower debt outstanding resulting from payments aggregating $325 million on the Company’s senior term A loan facility, maturing on July 28, 2010 (the “Term Loans”), throughout 2008 and 2009, payments of $39.1 million to pay off a term note payable in the fourth quarter of 2008 and lower interest rates on variable rate loans. Effective Income Tax Rate The year-over-year decrease in the effective tax rate is largely due to the reduction of income tax expense in the 2009 period totaling approximately $32 million, primarily attributable to the reversal of certain unrecognized tax benefits for tax positions settled through the expiration of statutes of limitations, partially offset by certain nondeductible litigation costs recognized in the 2009 period.See further discussion at the “Income Taxes” note of the Notes to Consolidated Financial Statements. 4 Restructuring and Other Related Charges Company-wide Reorganization Program: During 2010, the Company initiated a “Company-wide Reorganization Program” (the “CWR Program”), including a reshaping of the organization with the objective of deploying resources closer to the customers, allowing Omnicare to become more responsive to customer needs, better leveraging the Omnicare platform and better positioning the Company for potential growth.The program is anticipated to be completed in 2011 and is currently estimated to result in restructuring and other related charges of approximately $13 million, and is largely related to severance and employee buyout costs, which will primarily be operating expense related.In implementing these initiatives, the Company recorded restructuring charges of approximately $3 million in the year ended December 31, 2010.The Company anticipates that net positions eliminated and total savings as a result of the CWR Program will not significantly impact the Company’s overall employee base or overall operating results, respectively. Omnicare Full Potential Program: In 2006, the Company commenced the implementation of the “Omnicare Full Potential” Plan, a major initiative primarily designed to re-engineer the Company’s pharmacy operating model to increase efficiency and enhance customer growth, which was substantially completed in 2010. See additional discussion at the “Restructuring and Other Related Charges” note of the Notes to Consolidated Financial Statements. Special Items Financial results for the three years ended December 31, 2010 from continuing operations included the items presented in the table below.Management considers these special items as not part of the core operating results of the Company, and/or non-cash in nature (pretax): December 31, Provision for doubtful accounts (i) $ $
